Citation Nr: 1544238	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  12-29 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable rating for service-connected hemorrhoids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1963 to April 1966.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected hemorrhoids have been assigned a noncompensable (zero percent) rating under Diagnostic Code 7336, which contemplates mild or moderate internal or external hemorrhoids.  He was last afforded a VA examination in January 2012.  At the July 2015 Board hearing, he presented evidence that his condition was manifested by frequent recurrences of hemorrhoids which sometimes cause bleeding, and interfere with his ability to walk, sit, and perform certain job duties.  Following the hearing, he submitted medical evidence indicating that he was scheduled to have hemorrhoid surgery.  In light of the length of time since the last examination, and the evidence indicating that the condition may have worsened, the Board finds that a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA and private treatment records dated from July 2015 to the present pertaining to the Veteran's service connected hemorrhoid condition, to include records of any recent hemorrhoid surgery.  Any such records should then be associated with the claims folder.

2.  Schedule the Veteran for a VA hemorrhoid examination with an appropriate physician.  The examiner is requested to review the records and should specifically provide an opinion as to the current nature and severity of the Veteran's hemorrhoid condition.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner is specifically asked to address whether the hemorrhoid condition is manifested by external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or external or internal hemorrhoids, with persistent bleeding and with secondary anemia, or with fissures.  The examiner is specifically asked to comment on the Veteran's recent hemorrhoid surgery.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




